--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Eagle Ford Oil and Gas Corp 8-K [eagleford-8k_061112.htm]
 
 

 
COMPANY AGREEMENT
 
OF
 
EFOGC – EAST PEARSALL, LLC
 
(A Texas Limited Liability Company)
 


 


 


 


 


 
Dated as of June 4, 2012
 


 
 
 

--------------------------------------------------------------------------------

 

 
 
TABLE OF CONTENTS
 
 
ARTICLE I
GENERAL
1
SECTION 1.1
Formation
1
SECTION 1.2
Name
1
SECTION 1.3
Period of Duration
1
SECTION 1.4
Registered Office and Registered Agent
2
SECTION 1.5
Principal Office
2
SECTION 1.6
Qualification in Other Jurisdictions
2
ARTICLE II
PURPOSES AND POWERS
2
SECTION 2.1
Purposes
2
SECTION 2.2
Powers
2
ARTICLE III
MEMBERS
3
SECTION 3.1
Admission of Members.
3
SECTION 3.2
No Liability for Company Obligations
4
SECTION 3.3
Outside Activities
4
SECTION 3.4
No Resignation or Withdrawal by Members
4
ARTICLE IV
CAPITAL CONTRIBUTIONS; MEMBERSHIP INTERESTS; AUTHORIZED SECURITIES
4
SECTION 4.1
Capital Contributions.
4
SECTION 4.2
Nature of Membership Interests
5
SECTION 4.3
Authorized Class of Membership Interests
5
SECTION 4.4
Issuance of Membership Interests and Other Securities.
5
SECTION 4.5
Transfer of Membership Interests.
6
SECTION 4.6
Preemptive Rights
7
SECTION 4.7
No Return of Capital Contributions
7
SECTION 4.8
Loans from Members
7
SECTION 4.9
Membership InterestsCertificates; Membership Interests Register
7
SECTION 4.10
Record Holders
7
ARTICLE V
MANAGEMENT OF THE COMPANY
8
SECTION 5.1
General.
8
SECTION 5.2
Certain Limitations
8
SECTION 5.3
Board of Managers
9
SECTION 5.4
Officers.
11
SECTION 5.5
Interested Transactions.
13
SECTION 5.6
Reliance by Third Parties
13
ARTICLE VI
DISTRIBUTIONS
14
SECTION 6.1
Distributions
14
SECTION 6.2
Limitation on Distributions
14

 
 
i

--------------------------------------------------------------------------------

 
 
ARTICLE VII
CAPITAL ACCOUNTS AND ALLOCATIONS
15
SECTION 7.1
Capital Account
15
SECTION 7.2
Net Income and Net Loss
16
SECTION 7.3
General Allocations
17
SECTION 7.4
Special Regulatory Allocations
17
SECTION 7.5
Allocations of Tax Incidents.
18
ARTICLE VIII
MEETINGS OF MEMBERS
19
SECTION 8.1
Place of Meetings
19
SECTION 8.2
Annual Meeting
19
SECTION 8.3
Special Meetings
19
SECTION 8.4
Notice of Meeting
19
SECTION 8.5
Record Dates
19
SECTION 8.6
Quorum
19
SECTION 8.7
Voting
20
SECTION 8.8
Conduct of Meetings of Members
20
SECTION 8.9
Proxies
20
SECTION 8.10
Action Without Meeting; Telephone or Electronic Communication.
20
ARTICLE IX
BOOKS, RECORDS AND INFORMATION; FINANCIAL MATTERS
    21
SECTION 9.1
Book and Records
21
SECTION 9.2
Other Information
22
SECTION 9.3
Fiscal Year
22
ARTICLE X
TAX MATTERS
22
SECTION 10.1
Partnership for Tax Purposes
22
SECTION 10.2
Tax Matters Partner
22
SECTION 10.3
Tax Returns
22
SECTION 10.4
Tax Elections
22
ARTICLE XI
LIABILITY AND INDEMNIFICATION
23
SECTION 11.1
No Liability for Company Debts; Limited Liability.
23
SECTION 11.2
Good Faith Actions; Exculpation.
23
SECTION 11.3
Indemnification.
23
ARTICLE XII
WINDING UP AND TERMINATION
27
SECTION 12.1
Winding Up.
27
SECTION 12.2
Liquidating Trustee
27
SECTION 12.3
Application of Company Assets
27
SECTION 12.4
Termination
28
SECTION 12.5
Claims of the Members
28
SECTION 12.6
Waiver of Partition
28
ARTICLE XIII
DEFINITIONS AND INTERPRETATIONS
28
SECTION 13.1
Definitions.
28
SECTION 13.2
Interpretation.
32

 
 
ii

--------------------------------------------------------------------------------

 
 
ARTICLE XIV
MISCELLANEOUS
33
SECTION 14.1
Confidentiality.
33
SECTION 14.2
Representations and Warranties of the Members
33
SECTION 14.3
Notices
34
SECTION 14.4
Amendment.
34
SECTION 14.5
Waiver
34
SECTION 14.6
Entire Agreement
34
SECTION 14.7
Parties in Interest; Assignment
34
SECTION 14.8
Governing Law
35
SECTION 14.9
Severability
35
SECTION 14.10
Counterparts
35


 
iii

--------------------------------------------------------------------------------

 

COMPANY AGREEMENT
 
OF
 
EFOGC – EAST PEARSALL, LLC
 
This COMPANY AGREEMENT, dated effective as of June 4, 2012 (as amended from time
to time, this “Agreement”), is adopted by EFOGC – EAST PEARSALL, LLC,  a Texas
limited liability company (the “Company”), EAGLE FORD OIL AND GAS CORP, a Nevada
corporation and sole manager of the Company (the “Manager”), and each of the
individuals and/or entities identified in Exhibit  A, as Members of the Company.
Defined terms used herein and not otherwise defined are set forth Section 13.1.
 
 
W I T N E S S E T H :
 
WHEREAS, the Company has been organized as a limited liability company under the
Texas Business Organizations Code (the “Texas Act”), by virtue of the filing of
the Certificate of Formation in the office of the Secretary of State of Texas;
and
 
WHEREAS, the parties hereto desire to adopt this Agreement in order to provide
for the regulation and management of the Company and to set forth the respective
rights, duties and obligations of the Members and the Managers in connection
therewith;
 
NOW, THEREFORE, in consideration of the premises, the terms and provisions set
forth herein, the mutual benefits to be gained from the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 


 
GENERAL
 
SECTION .1 Formation.  The Company has been organized as a limited liability
company under the  Texas Act by virtue of the filing of the Certificate
of  Formation of the Company in the office of the Secretary of State of the
State of Texas.  Upon the adoption of this Agreement, the rights of the Members
in connection with regulation and management of the Company shall be as provided
for in this.
 
SECTION .2 Name.  The name of the Company shall be “EFOGC – EAST PEARSALL, LLC”
The business of the Company shall be conducted under the name “EFOGC – EAST
PEARSALL, LLC,” or such other name or names as the Board of Managers (also
described and defined herein as the “Board Managers”) shall determine from time
to time.
 
SECTION .3 Period of Duration.  The Company’s existence  as a Texas limited
liability company commenced on the date upon which the Certificate of Formation
was filed in the office of the Secretary of State of the State of Texas, and the
period of duration of the Company shall be perpetual, unless it is earlier wound
up in accordance with the provisions of this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
SECTION .4 Registered Office and Registered Agent.  The address of the
registered office of the Company in the State of Texas shall be Nine Greenway
Plaza, #3100 Houston, Texas 77046 until such time as the Company shall change
its registered office in accordance with the provisions of the Texas Act.  The
registered agent of the Company shall be John R. Boyer, Jr.,  until such time as
the Company shall change its registered agent in accordance with the Texas
Act.  The registered office or registered agent of the Company may be changed
from time to time by resolution of the Board of Managers.
 
SECTION .5 Principal Office.  The principal office of the Company in the
United States shall be such place as the Board of Managers shall determine from
time to time.
 
SECTION .6 Qualification in Other Jurisdictions.  The Board of Managers shall
cause the Company to be qualified, formed or registered under limited liability
company acts, assumed or fictitious name statutes or similar laws in any
jurisdiction in which the Company transacts business and in which the Board of
Managers determines in its sole discretion that such qualification, formation or
registration is necessary or appropriate.  Any officer of the Company designated
by the Board of Managers shall have the authority to execute, deliver and file
such certificates and other instruments (and any amendments or restatements
thereof) as are necessary for the Company to be qualified, formed or registered
under limited liability company acts, assumed or fictitious name statutes or
similar laws in any jurisdiction in which the Company transacts business.
 


 
PURPOSES AND POWERS
 
SECTION .1 Purposes.  The Company has been organized for the purposes of
conducting any and all other lawful business for which a limited liability
company may be formed under the Texas Act, relating to the Amac Leases, subject
to any limitations set forth in the Certificate of Formation.
 
SECTION .2 Powers.  Subject to any express limitations set forth in this
Agreement, the Company shall have all such powers as are necessary or
appropriate to carry out the purposes of the Company, including, but not limited
to, the power:
 
(a) to conduct its business, carry on its operations and have and exercise the
powers granted to a limited liability company by the Texas Act in any state,
territory, district or possession of the United States or in any foreign
country;
 
(b) to acquire (by purchase, lease, contribution of property or otherwise), own,
hold, operate, maintain, improve, lease, sell, convey, mortgage, transfer or
dispose of any real or personal property that may be necessary, convenient or
incidental to the accomplishment of the purposes of the Company;
 
(c) to enter into, perform and carry out contracts and leases (including, but
not limited to, contracts and leases with any Member, Manager or officer of the
Company or any Affiliate thereof) necessary, convenient or incidental to the
accomplishment of the purposes of the Company;
 
 
2

--------------------------------------------------------------------------------

 
 
(d) to extend, renew, terminate, modify, amend, waive, execute, acknowledge or
take any other action with respect to any contracts or leases entered into by
the Company;
 
(e) to purchase, take, receive, subscribe for or otherwise acquire, own, hold,
vote, use, employ, sell, mortgage, lend, pledge, or otherwise dispose of, and
otherwise use and deal in and with, shares or other securities or obligations of
or interests in domestic or foreign corporations, associations, general or
limited partnerships, trusts or limited liability companies;
 
(f) to borrow money and issue evidences of indebtedness, and to secure the same
by a mortgage, pledge or other lien on the real and personal property of the
Company;
 
(g) to lend money for any proper purpose, to invest and reinvest its funds, and
to take and hold real and personal property for the payment of funds so loaned
or invested;
 
(h) to sue and be sued, complain and defend, and participate in administrative
or other proceedings, in the name of the Company or otherwise, and to pay,
collect, compromise, litigate, arbitrate or otherwise adjust or settle any and
all other claims or demands of or against the Company;
 
(i) to appoint employees and agents of the Company, and define their duties and
fix their compensation;
 
(j) to indemnify any Person in accordance with and subject to applicable law and
to obtain any and all types of insurance; and
 
(k) to take all such other actions and to make, execute, acknowledge and file
any and all documents or instruments related to the exercise of any of the
foregoing powers or otherwise necessary, convenient or incidental to the
accomplishment of the purposes of the Company.
 


 
MEMBERS
 
SECTION .1 Admission of Members.
 
(a) Each Person identified in Exhibit A has been admitted to the Company as a
Member in consideration of the Capital Contributions set forth on Exhibit A, and
has become a Member for purposes of Section 101.103 of the Texas Act). Exhibit A
also designates the Class or Series of such Membership Interests held by each of
the Members.
 
(b) Any Person (other than an existing Member) to whom Membership Interests of
any class or series are issued by the Company after the date hereof pursuant to
this Agreement shall be admitted to the Company as an Additional Member upon
compliance with the applicable requirements set forth in Section 4.4(b).
 
(c) Any Person to whom Membership Interests of any class or series are
Transferred in accordance with the terms and conditions of this Agreement shall
be admitted to the Company as an Additional Member upon compliance with the
applicable requirements set forth in Section 4.5.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION .2 No Liability for Company Obligations.  Without limiting the
generality of Section 11.1, no Member shall be liable for the debts, liabilities
and obligations of the Company, including any debts, liabilities and obligations
under a judgment, decree or order of a court.
 
SECTION .3 Outside Activities.  Neither a Member nor any of its Affiliates,
shareholders, partners, members, managers, officers or employees shall be
expressly or impliedly restricted or prohibited by virtue of this Agreement or
the relationships created hereby from engaging in other activities or business
ventures of any kind or character whatsoever.  Each of the Managers, Members and
its Affiliates, shareholders, partners, members, managers, officers and
employees shall have the right to conduct, or to possess a direct or indirect
ownership interest in, activities and business ventures of every type and
description, including activities and business ventures in direct competition
with the Company.  Neither a Manager, Member nor any of their respective
Affiliates, shareholders, partners, members, managers, officers or employees
shall be obligated by virtue of this Agreement to present any particular
business opportunity to the Company even if such opportunity is of a character
that, if presented to the Company, could be taken, pursued or developed by the
Company, and such Person shall have the right to take, pursue and develop any
such opportunity for its own account (individually or as a partner, member,
shareholder, fiduciary or otherwise) or to present or recommend it to any third
party.  Neither the Company nor any Member shall have any rights or claims by
virtue of this Agreement or the relationships created hereby in any activities
or business ventures of any Member or its Affiliates, shareholders, partners,
members, managers, officers and employees (it being expressly understood and
agreed that any and all such rights and claims are hereby irrevocably waived by
each Member on its behalf and on behalf of the Company).  Notwithstanding the
foregoing, no Class B Member or any Affiliate thereof shall participate in any
oil and gas operation in or outside of Frio County except though the Company,
unless the Class A Member is first provided a right of first refusal to
participate in such proposed oil and gas operations.
 
SECTION .4 No Resignation or Withdrawal by Members.  Except in connection with a
Transfer of all of its Interest in accordance with the terms and conditions set
forth in this Agreement or as otherwise agreed to in writing by the Members, no
Member shall be entitled to resign or withdraw from the Company.  A Member who
effects a Transfer of all of its Membership Interests in accordance with the
terms of this Agreement shall be deemed to have withdrawn from the Company
effective as of the effective date of such Transfer.
 
CAPITAL CONTRIBUTIONS;
 
MEMBERSHIP INTERESTS; AUTHORIZED SECURITIES
 
SECTION .1 Capital Contributions.
 
(a) Each of the Members has made or shall immediately make the Capital
Contributions set forth on Exhibit A.
 
 
4

--------------------------------------------------------------------------------

 
 
(b) A Transferee Member, upon admission to the Company as a Member in accordance
herewith, shall be credited with the Capital Contributions of its transferor.
 
(c) Subject to prior approval by all the Members and the preemptive rights of
Members set forth in Section 4.6, the Company may from time to time solicit and
accept Additional Capital Contributions from the Members in accordance with
Section 4.4(b). Each such Additional Capital Contribution shall be paid to the
Company in immediately available funds in United States dollars, (i) by
certified or official bank check or checks, (ii) wire transfer to such account
as has heretofore been designated in writing by the Company or (iii) in such
other manner as shall be approved by the Board of Managers and  the Members. No
Member shall be obligated to make any Additional Capital Contributions to the
Company at any time, but will be subject to reasonable dilution of its interest
in the Company if they do not fully pay their allocable share of the required
funds that such Member has agreed to as provided above, as set forth in any
offering or solicitation materials prepared in connection with the solicitation,
which have been approved by the Board of Managers and all the Members.  Any
action pursuant to this Section 4.1 which could result in a Change of Control
shall be expressly conditioned on approval by the Class A Member and shall be
void if such approval is not obtained prior to such action.
 
(d)  If the Company does not have sufficient cash to pay its obligations, any
Member or Members that may agree to do so with the prior approval of the Board
of Managers and by all the Members, advance all or part of the needed funds to
or on behalf of the Company.  An advance described in this Section 4.1(d) shall
constitute a loan from the Member or Members to the Company, on such terms as
may be agreed to by the Company and the lending Member and shall not be a
Capital Contribution.  The actual terms of such loan or loans shall be upon such
terms and conditions as have been approved by the Board of Managers and all the
Members.
 
SECTION .2 Nature of Membership Interests.  An Interest is personal property.  A
Member has no rights in respect of or interest in specific property of the
Company.
 
SECTION .3 Authorized Class of Membership Interests.   The Membership Interests
in the Company shall consist of two classes of interests which shall be referred
to as: Class A Membership Interests and Class B Membership Interests, which
shall be collectively referred to as “Membership Interests”. The initial
allocation of Membership Interests shall be in the amounts set forth on Exhibit
A.  Upon the occurrence of the “Class A Cancellation Event,” other than as it
relates to the Class A Initial Royalty or the Class A Primary Royalty, (i) the
Class A Membership Interests will be automatically cancelled without any further
action on the part of the Company or any of the Members and thereafter the Class
A Membership Interests shall no longer deemed to be ownership interests in the
Company or have any other rights under this Agreement and (ii) the Class A
Security Agreement shall be immediately released.
 
SECTION .4 Issuance of additional Membership Interests and Other Securities.
 
(a) Subject to prior approval of all the Members, the Company may issue
additional Membership Interests in order to raise capital for operations, to
redeem or retire any indebtedness, or for any other lawful purpose.  The
additional Membership Interests may be issued either to existing Members or to
any other Persons who upon admission to the Company in accordance herewith shall
become Members, subject to the terms of the Members Agreement. 
 
 
5

--------------------------------------------------------------------------------

 
 
There shall be no limit on the number of Membership Interests that may be so
issued, if so approved by all the Members.  The Company may assume liabilities
in connection with the issuance of additional Membership Interests if the Board
of Managers so determines in its sole discretion and if so approved by all the
Members.  The Board of Managers shall have sole and complete discretion in
determining the consideration for, and the terms and conditions of, any future
issuance of Membership Interests, if so approved by all the Members.  In
connection with any such issuance, the officers of the Company shall do all such
things as they determine are necessary or appropriate, including, but not
limited to, the filing of any certificates or other documents with any federal,
state or other governmental agency. The admission of any Person as a Member upon
the issuance of additional Membership Interests pursuant to this Section 4.4(a)
shall be effective only when (i) such Person executes and delivers to the
Company an appropriate document in which (A) such Person  agrees that his
ownership of such Membership Interests shall be subject to, and that he shall
comply with all of the terms and conditions of this Agreement, (B) such Person
agrees that he shall comply with all the terms and conditions of the Members
Agreement and (C) such Person confirms that the representations and warranties
contained in Section 14.2 are true and correct with respect to such Person as of
the date upon which the issuance of the Membership Interests is effective, and
(ii) such documents have been delivered to and approved by the Company.
 
(b) The Company may also issue any other type of security of the Company from
time to time to the Members or other Persons on terms and conditions established
by the Board of Managers in its sole discretion, if so approved by all the
Members, which securities may include nonconvertible debt obligations of the
Company, debt obligations of the Company convertible into Membership Interests
of any class or series, options, rights or warrants to purchase any such
Membership Interests or any combination of the foregoing.
 
SECTION .5 Transfer of Membership Interests/Preemptive Rights.
 
(a) To the extent permitted under applicable law and if so approved by all the
Members, the Membership Interests shall be freely transferable to a Permitted
Transferee and otherwise freely transferable, subject to compliance with the
terms of this Agreement whether voluntarily, by operation of law or otherwise,
to any Person (a “Transferee”).  Notwithstanding the foregoing, no transfer of
Membership Interests shall be made or permitted if it would to the extent that
it would result in a Change of Control of the Company, unless such Change of
Control is approved by the Class A Member.  The admission of any Transferee as a
Member shall be effective only when (i) such Transferee executes and delivers to
the Company an appropriate document in which (A) such Transferee  agrees that
its ownership of such Membership Interests shall be subject to, and that he
shall comply with all of, the terms and conditions of this Agreement, and
(B) such Transferee confirms that the representations and warranties contained
in Section 14.2 are true and correct with respect to such Transferee as of the
date upon which the Transfer of the Membership Interests is effective and
(ii) such documents have been delivered to and approved by the Company, which
approval may not be unreasonably withheld or delayed.  Any purported Transfer in
violation of any provision hereof shall be void and without effect and shall not
Transfer any interest or title in Membership Interests to the purported
Transferee.
 
 
6

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding the foregoing, no Record Holder of any Membership Interests
shall Transfer or attempt to Transfer any Membership Interests held by it if
such action would constitute a violation of any applicable registration or
qualification requirements under the Securities Act or any state securities or
blue sky laws.  Before recognizing the Transfer and admitting the Transferee as
a Member, the Board of Managers shall be entitled to require the transferor
Member and/or the Transferee to deliver to the Company an opinion of counsel
reasonably acceptable to the Company, or such other evidence as the Company
shall reasonably require, to the effect that such proposed Transfer would not
result in a violation of such requirements or laws.
 
(c) Preemptive Rights of Members.  No Members shall have preemptive rights, as
described in this section, with respect to (i)  the issuance or sale of
Membership Interests of any class or series or (ii) the issuance or sale of any
other securities of the Company, collectively referred to as “Membership
Securities Offerings”). Each Member shall be entitled to participate in such
Membership Securities Offerings as set forth on Exhibit C.
 
SECTION .6 No Return of Capital Contributions.  Except as expressly provided
herein, a Member shall not be entitled to the return of any part of its Capital
Contributions or to be paid any interest, salary or drawing in respect of his or
its Capital Contributions or Capital Account.  A Capital Contribution which has
not been repaid is and shall remain a liability of the Company.
 
SECTION .7 Loans from Members.  Loans by a Member to the Company shall not be
considered Capital Contributions.
 
SECTION .8 Membership Interest Certificates; Membership Interest Register.  The
Membership Interests shall initially not be certificated. Notwithstanding the
foregoing, the Company may in the future issue certificates evidencing
membership interests in such form as determined by the Board of Managers
representing all Membership Interests to which Members are entitled.  Each
certificate shall state on the face thereof the Member’s name and the number and
class of Membership Interests, and shall be signed by the President or any Vice
President and the Secretary.  The Company shall maintain at its principal office
a register (the “Membership Interest Register”) of all Membership Interests
issued by the Company and their transfer and exchange.  The Membership Interest
Register shall set forth (i) the names and addresses of each Record Holder of
any Membership Interests issued by the Company, (ii) the Membership Interest
certificate number, (iii) the number of Membership Interests owned by each such
Record Holder and (iv) the class of such Membership Interest.
 
SECTION .9 Record Holders.  Except as otherwise required by law, the Company
shall be entitled to recognize the exclusive right of the Record Holder of
Membership Interests to receive distributions in respect of such Membership
Interests and to vote as the owner of such Membership Interests, and shall not
be bound to recognize any equitable or other claim to or interest in such
Membership Interests on the part of any other Person, whether or not the Company
shall have notice thereof.
 
 
7

--------------------------------------------------------------------------------

 


 
MANAGEMENT
 
OF THE COMPANY
 
SECTION .1 General.
 
(a) Except where any action or approval on the part of the Members is expressly
required pursuant to this Agreement or under applicable law, (i) the powers of
the Company shall be exercised by or under the authority of, and the business
and affairs of the Company shall be managed under the direction of, the Board of
Managers  consisting of all the Persons designated by the Manager as so serving
as managers of the Company (the  “Board of Managers”) and (ii) all decisions
regarding any matter set forth herein or otherwise relating to or arising out of
the business of the Company shall be made by the Board of Managers.
 
(b) The Board of Managers shall have the authority to elect the officers of the
Company.  Subject to the direction of the Board of Managers, the officers of the
Company shall have such authority and perform such duties as are provided in or
pursuant to this Agreement.
 
Except through their delegation of management power and authority to the Board
of Managers in accordance herewith or for actions or approvals requiring their
consent in this Agreement, the Members in their capacity as Members shall not
have any right, power or authority to take part in the management, operation or
control of the business and affairs of the Company.  No Members or other Persons
(other than the Managers or officers of the Company in their capacities as such)
shall be agents of the Company or be authorized to transact any business in the
name of the Company or to act for or on behalf of or to bind the
Company.  Except as expressly provided in Section 5.2 or elsewhere in this
Agreement, or as otherwise required by applicable law, the vote, approval or
consent of the Members shall not be required in order to authorize any actions
by or on behalf of the Company.
 
SECTION .2 Certain Limitations.   Notwithstanding anything to the contrary
contained in this Article V, the Required Vote of the Members shall be necessary
in order to authorize any of the following actions by or on behalf of the
Company:
 
(a) the merger or consolidation of the Company with or into any limited
liability company (or, if permitted by law, any other Person);
 
(b) the sale, lease, exchange or other disposition or encumbrance (including any
pledge, mortgage, deed of trust or trust indenture but not including customary
and usual terms and conditions of any drilling contract) of all, or
substantially all, the property and assets of the Company;
 
(c) the adoption of any amendment to the Certificate of Formation or this
Agreement, except as set forth in Section 14.4;
 
(d) the winding up and termination of the Company (except in accordance with the
provisions of Article XII), other than pursuant to a filing pursuant to the
Bankruptcy Code; or
 
 
8

--------------------------------------------------------------------------------

 
 
(e) any decision having a material effect on the business, assets or prospects
of the Company, including without limitation approval of the drilling partner
for the Amac Leases, not to be unreasonably withheld.
 
SECTION .3 Board of Managers.  The Board of Managers shall consist of all of the
Managers of the Company and initially will consist of one Manager.
 
(a) Qualifications.  Each Manager need not be a natural person.  A  Manager need
not be a resident of the State of Texas or a Member.
 
(b) Initial Board of Managers. The initial Board of Managers shall consist of
one Manager,  Eagle Ford Oil and Gas Corp.
 
(c) Number.  The number of Managers shall be fixed by the Required Vote of the
Members. The number of Managers may be increased or decreased from time to time
by the Required Vote of the Members subject to the terms of this Agreement.
 
(d) Election; Term.  Each Manager so elected shall serve until his, her or its
successor shall have been duly elected and qualified.
 
(e) Vacancies.  Any vacancy occurring in the Board of Managers may be filled by
the affirmative vote of all the Members.
 
(f) Removal.  A Manager may be removed at any time, with or without cause, by
the Required Vote of the Members.
 
(g) Resignation.  A Manager may resign at any time.  Such resignation shall be
made in writing and shall take effect at the time specified therein, or, if no
time is specified, at the time of its receipt by the Board of Managers.  The
acceptance of a resignation shall not be necessary to make it effective, unless
expressly so provided in the resignation.
 
(h) Place of Meetings.  Meetings of the Board of Managers shall be held at such
places, either within or without the State of Texas, as may be specified by the
person calling the meeting.  In the absence of specific designation, meetings of
the Board of Managers shall be held at the principal office of the Company.
 
(i) Regular Meetings.  The Board of Managers shall meet each year immediately
following the annual meeting of the Members, at the place of such meeting, for
the transaction of such business as may properly be brought before it.  No
notice of annual meetings need be given to the Managers.  Regular meetings may
also be held at such other times as shall be designated by the Board of
Managers.
 
 
9

--------------------------------------------------------------------------------

 
 
(j) Special Meetings.  Special meetings of the Board of Managers shall be held
at any time upon the call of the Chief Executive Officer or upon the written
request of any Member.  Notice of any such special meeting shall be in writing
and shall be given to each  Manager at least two calendar days prior to the date
of the meeting in the manner provided in Section 14.3.
 
(k) Attendance at and Notice of Meetings.  Attendance at a meeting of the Board
of Managers shall constitute a waiver of notice of such meeting, except where
a  Manager attends a meeting for the express purpose of objecting to the
transaction of any business on the ground that the meeting is not lawfully
called or convened.  Neither the business to be transacted at, nor the purpose
of, any regular or special meeting of the Board of Managers need be specified in
the notice or waiver of notice of such meeting.
 
(l) Quorum of and Action by Board of Managers.  A majority of the number of
Managers fixed in the manner provided in this Agreement shall constitute a
quorum for the transaction of business at any meeting of the Board of
Managers.  Except as provided in this Agreement, the act of a majority of the
Managers present at a meeting of the Board of Managers at which a quorum is
present shall be the act of the Board of Managers.
 
(m) Action Without Meeting; Telephone or Electronic Communication.  Any action
required or permitted to be taken at a meeting of the Board of Managers or
members of any committee designated by the Board of Managers may be taken
without a meeting if a consent in writing, setting forth the action so taken, is
signed by the number of Managers necessary to have not less than the minimum
number of votes that would be necessary to take such action at a meeting at
which all of the Managers or committee members, as applicable, were present and
voted..  Such consent shall have the same force and effect as a vote at a
meeting.  Subject to applicable notice provisions and unless otherwise
restricted by the Certificate of Formation, members of the Board of Managers, or
members of any committee designated by the Board of Managers, may participate in
and hold a meeting by means of conference telephone or similar communications
equipment or another suitable electronic communications system (including
without limitation video conferencing or the Internet), or any combination
thereof, if the telephone or other equipment or system permits each person
participating in the meeting to communicate with all other persons participating
in the meeting.  Participation in such meeting shall constitute presence in
person at such meeting, except where a person’s participation is for the express
purpose of objecting to the transaction of any business on the ground that the
meeting is not lawfully called or convened.
 
(n) Compensation; Reimbursement of Expenses.  From the initial Capital
Contribution made by the Class A Member, the Company shall pay for those
expenses described on Exhibit C.  The Manager shall be entitled to receive only
such as reasonable compensation for their services (including general and
administrative, G&G and or fees and expenses approved by all the Members. No
additional compensation or reimbursements shall be made to the Manager or its
Affiliates unless approved by all the Members.  In addition, the Class A Member
shall, upon request to the Company, be reimbursed  up to $10,000 in attorney’s
fees in connection with the formation of the Company.
 
 
10

--------------------------------------------------------------------------------

 
 
(o) Committees of the Board of Managers.  The Board of Managers may designate
one or more committees, each of which shall be comprised of one or
more  Managers.  Any such committee, to the extent provided in such resolution,
shall have and may exercise all of the authority of the Board of Managers;
provided, however, that no Committee shall have authority of the Board of
Managers in reference to amending this Agreement, filling any vacancies on the
Board of Managers, or authorizing the issuance of any Membership Interests by
the Company.  The Board of Managers shall have the power at any time to change
the membership of, and to fill vacancies in, any such committee.  A majority of
the number of members of any such committee shall constitute a quorum for the
transaction of business by such committee unless a greater number is required by
a resolution adopted by the Board of Managers.  The act of the majority of the
members of a committee present at any meeting at which a quorum is present shall
be the act of the committee, unless the act of a greater number is required by a
resolution adopted by the Board of Managers.
 
(p) Minutes.  All decisions and resolutions of the Board of Managers shall be
reported in the minutes of its meetings, which shall state the date, time and
place of the meeting (or the date of the written consent in lieu of a meeting ),
the  Managers present at the meeting, the resolutions put to a vote (or the
subject of a written consent) and the results of such voting (or written
consent).  The minutes of all meetings of the Board of Managers shall be kept at
the principal office of the Company.
 
SECTION .4 Officers.
 
(a) Qualifications.  The Company may, but shall not be required to appoint or
elect officers. To the extent that it elects officers, each officer of the
Company shall be a natural person.  An officer need not be a resident of the
State of Texas, a Member or a  Manager.
 
(b) Authority.  All officers of the Company shall have such powers and
authority, subject to the direction and control of the Board of Managers, and
shall perform such duties in connection with the management of the business and
affairs of the Company as are provided in this Agreement, or as may be
determined from time to time by resolution of the Board of Managers.
 
(c) Designation and Election. The Company may, but shall not be required to
have. officers. The officers of the Company may consist of one or more of the
following: a President and Chief Executive Officer, a Chief Financial Officer, a
Secretary and a Treasurer, each of whom shall be elected by the Board of
Managers.  In addition, the Board of Managers shall have the authority to elect
such other officers, including Vice Presidents and assistant officers, as it may
from time to time determine.  Any two or more offices may be held by the same
person. In the absence of the election of any of such officers, the Company may
conduct the business normally conducted by such officer or officers, by the
signature of its sole Manager or a majority of its Managers.
 
(d) Vacancies.  Any vacancy occurring in an office may be filled by the Board of
Managers.
 
(e) Removal.  Any officer of the Company may be removed by the Board of Managers
or the Executive Committee of the Board of Managers, whenever in its judgment
the best interests of the Company will be served thereby, but such removal shall
be without prejudice to the contract rights, if any, of the officer so removed.
Election as an officer of the Company shall not of itself create any contract
rights.
 
 
11

--------------------------------------------------------------------------------

 
 
(f) President and Chief Executive Officer.  The President and Chief Executive
Officer of the Company shall have general and active management of the business
and affairs of the Company; shall see that all orders and resolutions of the
Board of Managers are carried into effect; and shall perform such other duties
as the Board of Managers shall prescribe.  Additionally, the Chief Executive
Officer shall preside at all meetings of the Members and the Board of Managers
unless the Board of Managers shall choose to elect a Chairman of the Board, in
which event the Chief Executive Officer shall preside at meetings of the Members
and the Board of Managers in the absence of the Chairman of the Board.
 
(g) Chief Financial Officer.  The Chief Financial Officer of the Company,
subject to the control of the Chief Executive Officer, shall be custodian of the
financial records of the Company, analyze, monitor and present results of
financial operations to the Board of Managers, the Chief Executive Officer and
otherwise as directed by the Board of Managers, design, establish and administer
or cause to be designed, established and administered an integrated financial
reporting system with appropriate internal controls, consistent with applicable
laws, conduct periodic internal reviews of financial reporting policies,
procedures and systems and have the general powers and duties usually vested in
a Chief Financial Officer and such other powers and duties as may be prescribed
by the Board of Managers or Chief Executive Officer from time to time.
 
(h) Vice President.  Each Vice President shall have only such powers and perform
only such duties as the Board of Managers may from time to time prescribe or as
the Chief Executive Officer may from time to time delegate to such Vice
President.
 
(i) Secretary.  The Secretary shall attend all sessions of the Board of Managers
and all meetings of the Members and record all votes and the minutes of all
proceedings in a book to be kept for that purpose.  The Secretary shall give, or
cause to be given, notice of all meetings of the Members and special meetings of
the Board of Managers, and shall perform such other duties as may be prescribed
by the Board of Managers or Chief Executive Officer, under whose supervision the
Secretary shall be.  The Secretary shall keep in safe custody the seal of the
Company and, when authorized by the Board of Managers, affix the same to any
instrument requiring it, and, when so affixed, it shall be attested by the
Secretary’s signature or by the signature of the Treasurer or an Assistant
Secretary.
 
(j) Assistant Secretaries.  Each Assistant Secretary shall have only such powers
and perform only such duties as the Board of Managers may from time to time
prescribe or as the Chief Executive Officer may from time to time delegate.
 
(k) Treasurer.  The Treasurer, if any, shall have the custody of the corporate
funds and securities and shall keep full and accurate accounts of receipts and
disbursements of the Company and shall deposit all monies and other valuable
effects in the name and to the credit of the Company in such depositories as may
be designated by the Board of Managers.  The Treasurer shall disburse the funds
of the Company as may be ordered by the Board of Managers, taking proper
vouchers for such disbursements, and shall render to the Chief Executive Officer
and Managers, at the regular meetings of the Board of Managers, or whenever they
may require it, an account of all transactions as Treasurer and of the financial
condition of the Company, and shall perform such other duties as the Board of
Managers may prescribe.  If required by the Board of Managers, the Treasurer
shall give the Company a bond in such form in such sum, and with surety or
sureties as shall be satisfactory to the Board of Managers for the faithful
performance of the duties of such office and for the restoration to the Company,
in case of the Treasurer’s death, resignation, retirement or removal from
office, of all books, papers, vouchers, money, and other property of whatever
kind in the Treasurer’s possession or under the Treasurer’s control belonging to
the Company.
 
 
12

--------------------------------------------------------------------------------

 
 
(l) Assistant Treasurers.  Each Assistant Treasurer shall have only such powers
and perform only such duties as the Board of Managers may from time to time
prescribe.
 
(m) Delegation of Authority.  In the case of any absence of any officer of the
Company or for any other reason that the Board of Managers may deem sufficient,
the Board of Managers may delegate some or all of the powers or duties of such
officer to any other officer for whatever period of time the Board of Managers
deems appropriate.
 
(n) Compensation; Reimbursement of Expenses.  The salaries or other compensation
of the officers of the Company, if any, shall be  subject to prior approval by
the Required Vote of Members.  The officers of the Company shall be entitled to
prompt reimbursement of all reasonable out-of-pocket expenses incurred in the
course of the performance of their duties.
 
SECTION .5 Interested Transactions.
 
No contract or transaction between the Company and one or more of its  Managers
or officers, or between the Company and any other limited liability company,
corporation, partnership, association, or other organization in which one or
more of its  Managers or officers are managers, Managers, or officers or have a
financial interest, shall be void or voidable solely for this reason, provided
that all the Members have approved such contract or transaction (by the Required
Vote) and in accordance with the following:
 
(i) the material facts as to the relationship or interest and as to the contract
or transaction are disclosed or are known to the Members;
 
(ii) the material facts as to the relationship or interest and as to the
contract or transaction are disclosed or are known to the Members entitled to
vote thereon, and the contract or transaction is specifically approved in good
faith by vote of the Members; and
 
(iii) the contract or transaction is fair as to the Company as of the time it is
authorized, approved, or ratified by the Members.
 
SECTION .6 Reliance by Third Parties.  Notwithstanding any other provision
contained in this Agreement, no lender, purchaser or other Person shall be
required to verify any representation by a  Manager or officer of the Company as
to the extent of the interest in the properties and assets of the Company that
such  Manager or officer is entitled to encumber, sell or otherwise use, and any
such lender, purchaser or other Person shall be entitled to rely exclusively on
the representations of such  Manager or officer as to its authority to enter
into such financing or sale arrangements and shall be entitled to deal with
such  Manager or officer, without the joinder of any other Person, as if it were
the sole party in interest therein, both legally and beneficially.
 
 
13

--------------------------------------------------------------------------------

 
 
SECTION 5.7   Special Provisions in the event of Company Default. In the event
of any Company Default, the Class A Member may do any of the following (in
addition to exercising any of its other available rights or remedies):
 
(a) Replace the Board of Managers and appoint itself or its designee as the sole
Manager, removing the prior Manager, Board of Directors and any officers
immediately upon notice;
 
(b) Exercise any and all of its rights under the Class A Security Agreement; or
 
(c) Cause an assignment of any unfulfilled drilling commitments under the Amac
Leases, provided it reasonably protects the Manager’s rights in any existing
wells and provides the Class B Member reasonable participation in future wells.
 
 DISTRIBUTIONS
 
SECTION .1 Distributions.  No cash distribution shall be made to Members by
reason of their ownership or Membership Interest until the Class A Return of
Capital has been fully repaid to the Class A Member.  Thereafter, cash
distributions are in the following manner and the following order of priority:
 
(a) First, all cash available for distribution shall be distributed 40% to the
Class A Members, to be applied to the Class A Preferred Return, and 60% to the
Class B Members; and
 
(b) At such time as the Class A Cancellation Event occurs, all distributions
shall be made to the Class B Members (except that the Class A Member shall
continue to receive its distributions with respect to the Class A Initial
Royalty and Class A Primary Royalty).
 
Notwithstanding anything else herein, the foregoing manner and priority of
distribution will not be altered or amended without the unanimous affirmative
vote of all of the Members.
 
SECTION .2 Limitation on Distributions.  Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not make a distribution
to a Member to the extent that such distribution is not permitted under Section
101.206 of the Texas Act.  A Member who receives a distribution that is not
permitted under the terms of Section 101.206 of the Texas Act shall have no
liability under the Texas  Act or this Agreement to return the distribution
unless the Member knew that the distribution violated the terms of such article
at the time the distribution was made.
 
SECTION .3 Compliance with Lender Loan Documentation. The Board of Managers
shall cause the Company to comply with all accounting and reporting requirements
of the Lender Loan Documentation.
 
 
14

--------------------------------------------------------------------------------

 


 
CAPITAL ACCOUNTS AND ALLOCATIONS
 
SECTION .1 Capital Account.   The Company shall maintain on its books and
records a separate capital account (“Capital Account”) for each Member.  The
balance of the Capital Account of each Member shall be computed as follows:
 
(a) The initial balance of the Capital Account of a Member shall give effect to
the Capital Contribution made by such Member as of the date of adoption of this
Agreement.
 
(b) The balance of the Capital Account of a Member shall thereafter be increased
as follows:
 
(i) Such balance shall be increased by the amount of any Capital Contribution
made by such Member.  Such increase occurs at the time of the Capital
Contribution.
 
(ii) Such balance shall be increased by the fair market value (as determined by
the Board of Managers and approved by all the Members) of any other asset (other
than cash) and the taxable amount of any services contributed to the Company by
such Member, reduced by the amount of any liabilities of such Member assumed by
the Company or which are secured by such property.  Such increase occurs at the
time of the contribution.
 
(iii) Such balance shall be increased by the Net Income allocated to a Member
pursuant to Sections 7.3 and 7.4 (or items of income and gain comprising such
Net Income).  Such increase occurs at the end of the taxable year.
 
(c) The balance of the Capital Account of a Member shall be decreased as
follows:
 
(i) Such balance shall be decreased by the amount of cash distributed to such
Member by the Company.  Such decrease occurs at the time of the distribution.
 
(ii) Such balance shall be decreased by the fair market value (as determined by
the Board of Managers and approved by all the Members) of any property
distributed to such Member by the Company, reduced by the amount of any
liabilities of the Company that are assumed by such Member or secured by
property of the Company distributed to such Member.  Such decrease occurs at the
time of the distribution.
 
(iii) Such balance shall be decreased by the Net Loss allocated to a Member
pursuant to Sections 7.3 and 7.4 (or items of loss or deduction comprising such
Net Loss).  Such decrease occurs at the end of the taxable year.
 
(d) In determining the amount of any liability for purposes of paragraph (b) or
(c) above, there shall be taken into account section 752(c) and any other
applicable provision of the Internal Revenue Code.
 
 
15

--------------------------------------------------------------------------------

 
 
(e) The provisions of this Agreement relating to the maintenance of Capital
Accounts and the computation of the balances thereof shall be interpreted and
applied in a manner consistent with Treasury Regulation § 1.704-1(b) and
Treasury Regulation § 1.704-2. If the Board of Managers determines that it is
prudent to modify the manner in which the balances of the Capital Accounts are
computed in order to comply with Treasury Regulation § 1.704-1(b) and Treasury
Regulation § 1.704-2, the Board of Managers may make such modification, provided
that it does not have an effect on the amount distributable to any Member (or
the time at which any such distribution is to be made) upon the winding up of
the Company pursuant to this Agreement.
 
SECTION .2 Net Income and Net Loss.  As used herein, the terms “Net Income” and
“Net Loss” mean, for each taxable year or other relevant period, the taxable
income or loss of the Company for such year or period determined in accordance
with section 703(a) of the Internal Revenue Code (including items required to be
separately stated pursuant to section 703(a)(1) of the Internal Revenue Code),
subject to the following adjustments:
 
(a) Any income or deductions for tax purposes attributable to an election under
section 754 of the Internal Revenue Code shall be disregarded;
 
(b) There shall be added to taxable income or loss the amount of any receipt
that is permanently excluded from gross income or is exempt from taxation under
the Internal Revenue Code, but which is not a capital contribution, loan
proceed, recovery of capital or part of a non-recognition exchange;
 
(c) There shall be subtracted from taxable income or loss any expenditure of the
Company that is not currently deductible nor capitalized for tax purposes (which
expenditures are described in section 705(a)(2)(B) of the Internal Revenue
Code);
 
(d) To the extent that an adjustment to the adjusted tax basis of any asset of
the Company pursuant to section 734(b) or 743(b) of the Internal Revenue Code is
required, pursuant to Treasury Regulation § 1.704-1(b)(2)(iv)(m), to be taken
into account in determining Capital Accounts, the amount of such adjustment
shall be treated as Net Income of the Company (if the adjustment increases the
basis of the asset) or Net Loss of the Company (if the adjustment decreases the
basis of the asset);
 
(e) In accordance with Treasury Regulation §§ 1.704-1(b)(2)(iv)(g) and
1.704-1(b)(4)(i), depreciation, amortization, and gain or loss shall be computed
by reference to the book value, rather than the tax basis, of the assets of the
Company, in the manner set forth in Treasury Regulation § 1.704-1(b)(2)(iv)(g).
For these purposes, the initial book value of property of the Company will equal
(i) in the case of property contributed by a Member to the Company, the fair
market value of such property on the date of contribution as determined in
accordance with Treasury Regulation § 1.7041(b)(2)(iv)(d), (ii) in the case of
property that is revalued pursuant to Treasury Regulation
§ 1.704-1(b)(2)(iv)(f), the fair market value of such property on the date of
revaluation and (iii) in all other cases, the tax basis of such property; and
 
(f) In the event that the Board of Managers elects, pursuant to Treasury
Regulation § 1.704-1(b)(2)(iv)(f), to adjust the Capital Accounts of the Members
to reflect a revaluation of the book value of property of the Company upon the
occurrence of one of the events specified in Treasury Regulation
§ 1.704-1(b)(2)(iv)(f)(5), any increase or reduction in the book value of
property of the Company shall be treated as gain or loss, respectively, for
purposes of computing Net Income or Net Loss.
 
 
16

--------------------------------------------------------------------------------

 
 
SECTION .3 General Allocations.  Except as provided in Section 7.4 Net Income
and Net Loss of the Company for each fiscal year shall be allocated to the
Members in an amount equal to the distributions made to such Members pursuant to
Section 6.1.  Special Regulatory Allocations.  Notwithstanding anything to the
contrary in this Article VII, the following special allocations shall be made in
the order of priority set forth below.
 
(a) If there is a net decrease in “partnership minimum gain,” as defined in
Treasury Regulation § 1.704-2(b)(2) and determined under Treasury Regulation
§ 1.704-2(d), during any fiscal year (“Minimum Gain”), each Member shall be
specially allocated items of income and gain of the Company for such fiscal year
(and, if necessary, subsequent fiscal years) in an amount equal to such Member’s
share of the net decrease in Minimum Gain, determined in accordance with
Treasury Regulation § 1.704-2(g). Allocations made pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Member pursuant thereto, and the items to be so allocated
shall be determined in accordance with Treasury Regulation § 1.704-2(f)(6).
 
(b) If there is a net decrease in Member Minimum Gain (as defined below)
attributable to a “partner nonrecourse debt,” within the meaning of Treasury
Regulation § 1.704-2(b)(4) (“Member Nonrecourse Debt”), during any fiscal year,
each Member who has a share of the Member Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with Treasury Regulation
§ 1.704-2(i)(5), shall be specially allocated items of income and gain of the
Company for such fiscal year (and, if necessary, subsequent fiscal years) in an
amount equal to such Member’s share of the net decrease in Member Minimum Gain
attributable to such Member Nonrecourse Debt, determined in accordance with
Treasury Regulation § 1.704-2(i)(4).  Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Member pursuant thereto, and the items to be so allocated
shall be determined in accordance with Treasury Regulation § 1.704-2(j)(2)(ii).
For purposes of this Section 7.4(b), “Member Minimum Gain” means an amount, with
respect to each Member Nonrecourse Debt, equal to the Minimum Gain that would
result if such Member Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Treasury Regulation § 1.704-2(i)(3).
 
(c) In the event that any Member unexpectedly receives any adjustments,
allocations or distributions described in Treasury Regulation
§§ 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of income and gain of the Company
shall be specially allocated to such Member in an amount and manner sufficient
to eliminate (to the extent required by the Treasury Regulations) as quickly as
possible any Adjusted Capital Account Deficit (as defined below) created by such
adjustments, allocations or distributions; provided, however, that an allocation
pursuant to this Section 7.4(c) shall be made only if, and to the extent that,
such Member would have had an Adjusted Capital Account Deficit if all other
allocations provided for in Section 7.4 had been tentatively made as if this
Section 7.4(c) were not a part of this Agreement.  For these purposes, “Adjusted
Capital Account Deficit” means the deficit balance, if any, in the Capital
Account of a Member as of the end of the applicable fiscal year after
(i) crediting thereto any amounts which such Member is obligated to restore
pursuant to this Agreement or Treasury Regulation § 1.704-1(b)(2)(ii)(c) or is
deemed to be obligated to restore pursuant to Treasury Regulation
§§ 1.704-2(g)(1) and 1.704-2(i)(5); and (ii) debiting to such Capital Account
the amounts described in Treasury Regulation §§ 1.7041 (b)(2)(ii)(d)(4), (5) and
(6).  The foregoing definition is intended to comply with Treasury Regulation
§ 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
 
 
17

--------------------------------------------------------------------------------

 
 
(d) Nonrecourse Deductions (within the meaning of Treasury Regulation
§ 1.704-2(b)(1) and as determined under Treasury Regulation § 1.704-2(c)) shall
be allocated among the Members in the same manner that Net Loss is allocated
pursuant to Section 7.3 hereof.
 
(e) Any item of Company loss, deduction, or expenditure described in
Section 705(a)(2)(B) of the Internal Revenue Code, that is attributable to a
Member Nonrecourse Debt shall be allocated to those Members that bear the
economic risk of loss for such Member Nonrecourse Debt, and among such Members
in accordance with the ratios in which they share such economic risk determined
in accordance with Treasury Regulation § 1.704-2(i).
 
(f) To the extent that an adjustment to the adjusted tax basis of any asset of
the Company pursuant to section 734(b) or section 743(b) of the Internal Revenue
Code is required, pursuant to Treasury Regulation § 1.704-1(b)(2)(iv)(m), to be
taken into account in determining Capital Accounts, Net Income or Net Loss
resulting from such adjustment shall be specially allocated to the Members in a
manner consistent with the adjustments to their Capital Accounts required
pursuant to such section of the Treasury Regulations.
 
(g) The allocations set forth in paragraphs (a) through (c) above (the
“Regulatory Allocations”) are intended to comply with certain provisions of
Treasury Regulation § 1.704-1(b).  Notwithstanding any other provisions of this
Article VII, the Regulatory Allocations shall be taken into account in
allocating other Net Income and Net Loss and other items of income and deduction
among the Members so that, to the extent possible, the net amount of the
Regulatory Allocations and the allocations of other Net Income and Net Loss, and
items of income and deductions to each Member shall be equal to the net amount
that would have been allocated to each such Member if the Regulatory Allocations
had not occurred.
 
SECTION .4 Allocations of Tax Incidents.
 
(a) Except as otherwise provided below, all items of income, gain, loss,
deduction or credit of the Company as computed for federal, state and local tax
purposes, shall be allocated for such purposes among the Members in the same
manner as the corresponding item of income, gain, loss, deduction, or credit was
allocated pursuant to Sections 7.3 and 7.4 for book purposes.
 
(b) In accordance with section 704(c) of the Internal Revenue Code, income,
gain, loss and deduction with respect to any property contributed to the capital
of the Company shall be allocated among the Members so as to take account of any
variation at the time of contribution between the adjusted tax basis of such
property to the Company for federal income tax purposes and its fair market
value.  For these purposes, property of the Company that is revalued pursuant to
Treasury Regulation § 1.704-1(b)(2)(iv)(f) shall be deemed contributed to the
Company at the time of such revaluation.  Allocations made pursuant to this
Section 7.4(b) are solely for purposes of federal, state and local taxes and
shall not affect, or in any way be taken into account in computing, the Capital
Account of any Member or its share of income, gain, loss, deduction, credit or
distributions of the Company pursuant to any provision of this Agreement.
 
 
18

--------------------------------------------------------------------------------

 
 
(c) As between a transferor and transferee of any Membership Interests, each
item of income, gain, loss, deduction, or credit attributable to the transferred
Membership Interests shall, for tax purposes, be allocated among the transferor
and transferee as if the books of the Company were closed on the date of the
transfer and (i) all items of income, gain, loss, deduction, or credit
attributable to the period ending on or before the date of the transfer shall be
allocated to the transferor and (ii) all items of income, gain, loss, deduction,
or credit attributable to the period beginning on the day after the date of the
transfer shall be allocated to the transferee.
 


 
MEETINGS OF MEMBERS
 
SECTION .1 Place of Meetings.  Meetings of Members for the election of  Managers
or for any other purpose shall be held at such places, either within or without
the State of Texas, as may be designated by the Board of Managers and stated in
the notice of the meeting.
 
SECTION .2 Annual Meeting.  Annual meetings of the Members shall be held on such
date and at such time as shall be designated by the Board of Managers.
 
SECTION .3 Special Meetings.  Special meetings of the Members may be called by
the Board of Managers or any Member.  Only business within the purpose or
purposes described in the notice of meeting delivered to the Members in
accordance with Section 8.4 may be conducted at a special meeting of Members.
 
SECTION .4 Notice of Meeting.  Written or printed notice of all meetings of the
Members stating the place, date and time of the meeting and, in the case of a
special meeting, the purpose or purposes for which the meeting is called, shall
be delivered not less than 10 nor more than 60 days before the date of the
meeting to each Member entitled to vote at such meeting.
 
SECTION .5 Record Dates.  For the purpose of determining Members entitled to
notice of or to vote at any meeting of Members or any adjournment thereof, the
Board of Managers may fix in advance a record date, which date shall not be less
than 10 nor more than 60 days prior to the date of the meeting.  In addition,
whenever action by Members is proposed to be taken by consent in writing without
a meeting of Members, the Board of Managers may fix a record date for the
purpose of determining Members entitled to consent to that action, which record
date shall not precede, and shall not be more than 10 days after, the date upon
which the resolution fixing the record date is adopted by the Board of
Managers.  If no record date has been fixed by the Board of Managers for the
purpose of determining Members entitled to consent in writing to any action, the
record date for determining Members entitled to consent to that action shall be
the first date on which a signed written consent setting forth the action taken
or proposed to be taken is delivered to the Company.
 
 
19

--------------------------------------------------------------------------------

 
 
SECTION .6 Quorum.  The presence, in person or represented by proxy, of the
Registered Holders of a majority of the Membership Interests shall constitute a
quorum for the purpose of considering such matter at a meeting of the
Members.  If a meeting of the Members cannot be organized because a quorum shall
not be present or represented, the Members entitled to vote thereat, present in
person or represented by proxy, shall have the power to adjourn the meeting from
time to time until a quorum shall be present or represented.  When a meeting is
adjourned to another time or place, notice need not be given of the adjourned
meeting if the time and place thereof are announced at the meeting at which the
adjournment is taken.  At the adjourned meeting at which a quorum shall be
present or represented, the Members may transact any business which might have
been transacted at the original meeting.
 
SECTION .7 Voting.  Unless otherwise required by law or expressly provided to
the contrary herein or in the Members Agreement, any matter brought before a
meeting of the Members (including, but not limited to, the election of Managers)
shall be decided by the Required Vote of the Members.  The Class A Members shall
have no vote unless and until a Company Default.
 
SECTION .8 Conduct of Meetings of Members.  At each meeting of the Members, the
sole Manager, or if there is more than one Manager, a Manager chosen by the
Board of Managers  shall preside and act as lead Manager of the meeting.  The
Secretary or, in his absence, a person whom the chairman of such meeting shall
appoint, shall act as secretary of such meeting and keep the minutes
thereof.  The Board of Managers may adopt such rules and regulations as it
determines are reasonably necessary or appropriate in connection with the
organization and conduct of any meeting of the Members.
 
SECTION .9 Proxies.  Each Member entitled to vote at a meeting of the Members
may authorize another person or persons to act for him by proxy with respect to
any Membership Interests owned by such Member, but no such proxy shall be voted
or acted upon after eleven months from its date, unless the proxy provides for a
longer period.  A duly executed proxy shall be irrevocable if it states that it
is irrevocable and if, and only as long as, it is coupled with an interest
sufficient in law to support an irrevocable power.  A proxy may be made
irrevocable regardless of whether the interest with which it is coupled is an
interest in the Membership Interests to which it relates or an interest in the
Company generally.
 
SECTION .10 Action Without Meeting; Telephone or Electronic Communication.
 
(a) Any action required or permitted to be taken at a meeting of the Members of
the Company may be taken without a meeting without prior notice, and without a
vote, if a consent or consents in writing, setting forth the action so taken,
shall be signed by the holder or holders of Membership Interests having not less
than the minimum number of votes that would be necessary to take such action at
a meeting at which the holders of all Membership Interests entitled to vote on
the action were present and voted.
 
(b) Every written consent signed by the holders of less than all the Membership
Interests entitled to vote with respect to the action that is the subject of the
consent shall bear the date of signature of each Member who signs the
consent.  No written consent signed by the holders of less than all the
Membership Interests entitled to vote with respect to the action that is the
subject of the consent shall be effective to take the action that is the subject
of the consent unless, within sixty (60) days after the date of the earliest
dated consent delivered to the
 
 
20

--------------------------------------------------------------------------------

 
 
Company in the manner required by this subsection, a consent or consents signed
by the holder or holders of Membership Interests having not less than the
minimum number of votes that would be necessary to take the action that is the
subject of the consent are delivered to the Company by delivery to its
registered office, registered agent, principal place of business, transfer
agent, registrar, exchange agent or an officer or agent of the Company having
custody of the books in which proceedings of meetings of Members are
recorded.  If a written consent executed in accordance with this Section is
solicited by the Company or the Board of Managers, delivery to the Company may
be made to the person or persons, at the address or addresses, and in the manner
or manners authorized by the Board for that purpose.  If such written consent is
not solicited by the Company or the Board of Managers, however, then
(i) delivery to the Company must be made to the Company’s registered office, its
principal executive office or principal place of business, or to an officer or
agent of the Company having custody of the minute book, and (ii) delivery shall
be by hand or by certified or registered mail, return receipt requested, and if
delivered to the Company’s principal place of business, shall be addressed to
the Chief Executive Officer of the Company.
 
(c) A confirmed E-mail or similar transmission by a Member, or a photographic,
photostatic, facsimile, or similar reproduction of a writing signed by a Member,
shall be regarded as signed by the Member for purposes of this Section.
 
(d) If such action is authorized by the Certificate of Formation, prompt notice
of the taking of any action by Members without a meeting by less than unanimous
written consent shall be given to those Members who did not consent in writing
to the action, in accordance with section 6.202 of the Texas Act.
 
(e) Subject to applicable notice provisions and unless otherwise restricted by
the Certificate of Formation, Members may participate in and hold a meeting by
means of conference telephone or similar communications equipment or another
suitable electronic communications system (including without limitation video
conferencing or the Internet), or any combination thereof, if the telephone or
other equipment or system permits each person participating in the meeting to
communicate with all other persons participating in the meeting.  Participation
in such meeting shall constitute presence in person at such meeting, except
where a person’s participation is for the express purpose of objecting to the
transaction of any business on the ground that the meeting is not lawfully
called or convened.
 


 
BOOKS, RECORDS AND INFORMATION;
 
FINANCIAL MATTERS
 
SECTION .1 Book and Records.  At all times until the winding up and termination
of the Company, the Company shall maintain separate books of account which show
a true and accurate record of all costs and expenses incurred, all charges made,
all credits made and received and all income derived in connection with the
conduct of the business of the Company in accordance with this Agreement.  In
addition, the Company shall keep and maintain in its principal office all the
information required to be kept and maintained in accordance with Section
101.501 of the Texas Act and shall make such information available to any Member
requesting the same within thirty days after receipt of written request by the
Company as provided in such article.
 
 
21

--------------------------------------------------------------------------------

 
 
SECTION .2 Other Information.  The Company shall use its reasonable best efforts
to cause to be delivered to any Member such other information as such Member may
reasonably request for the purpose of enabling it to comply in a timely manner
with any reporting or filing requirements imposed by any statute, rule,
regulation or otherwise by any governmental agency or authority.
 
SECTION .3 Fiscal Year.  The fiscal year of the Company shall be the calendar
year.
 


 
TAX MATTERS
 
SECTION .1 Partnership for Tax Purposes.  The Members agree that it is their
intention that the Company shall be treated as a partnership for purposes of
United States federal, state and local income tax laws, and further agree not to
take any position or make any election, in a tax return or otherwise,
inconsistent herewith.  In furtherance of the foregoing, the Company will file
as a partnership for United States federal income tax purposes.
 
SECTION .2 Tax Matters Partner.  R. Sandy Cunningham, Jr. is hereby designated
as the “Tax Matters Partner” of the Company for purposes of section 6231(a)(7)
of the Internal Revenue Code and shall have the power to manage and control, on
behalf of the Company, any administrative proceeding at the Company level with
the Internal Revenue Service relating to the determination of any item of
Company income, gain, loss, deduction or credit for federal income tax
purposes.  The Members shall take, and Tax Matters Partner is specifically
authorized and directed to take, whatever steps the Tax Matters Partners  deems
necessary or desirable to perfect such designation, including filing any forms
or documents with the Internal Revenue Service and taking such other action as
may from time to time be required under Treasury Regulations.
 
SECTION .3 Tax Returns.  All matters relating to tax returns (including amended
returns) filed by the Company, including tax audits and related matters and
controversies, shall be determined and conducted by the Tax Matters Partner
after consultation with the Board of Managers.  The Tax Matters Partner shall
prepare and file or cause to be prepared and filed all tax returns (including
amended returns) filed by the Company.  Upon written request, copies of all
federal income tax returns and all other material tax returns shall be provided
to each of the Members.  As promptly as practicable, and in any event in
sufficient time to permit timely preparation and filing by each Member of its
respective state and Federal tax returns, the Company shall deliver to each
Member a copy of each state and Federal tax return or tax report filed by the
Company.
 
SECTION .4 Tax Elections.  All elections for federal income tax purposes (and
corresponding elections for state, local and foreign purposes) which are
required or permitted to be made by the Company, and all material decisions with
respect to the calculation of its income or loss for tax purposes, shall be made
in such manner as the Tax Matters Partner shall determine in its sole discretion
after consultation with the Board of Managers.
 
 
22

--------------------------------------------------------------------------------

 
 
LIABILITY AND INDEMNIFICATION
 
SECTION .1 No Liability for Company Debts; Limited Liability.
 
(a) The debts, liabilities and obligations of the Company, whether arising in
contract, tort or otherwise, shall be solely the debts, liabilities and
obligations of the Company, and no Member or  Manager shall be liable for any
such debts, liabilities or obligations.
 
(b) Except as otherwise expressly required by law, no Member, in its capacity as
Member, shall have any liability to the Company, any other Member or the
creditors of the Company in excess of the obligation of such Member to make the
Capital Contributions in accordance with the provisions of this Agreement (to
the extent that such Capital Contributions have not yet been made) and any other
payments required to be made by such Members under the express provisions of
this Agreement.
 
SECTION .2 Good Faith Actions; Exculpation. To the fullest extent permitted by
applicable law, no Covered Person shall be liable to the Company or any Member
(or Affiliate of a Member) as a result of or in connection with any actions or
omissions with respect to the Company on the part of such Covered Person in his
or its capacity as such based on any claim of breach of fiduciary duty to the
extent that such Covered Person (i) conducted himself or itself in good faith
and (ii) reasonably believed that his or its conduct was in the best interests
of the Company, regardless of the negligence or other result of such Covered
Person.  In addition, no Covered Person shall be liable to the Company or any
Member (or Affiliate of a Member) for actions taken by such Covered Person in
his or its capacity as such which would be consistent with the duty of loyalty
and care applicable to a member of the board of Managers of a Texas corporation.
 
(a) A Covered Person shall be fully protected in relying in good faith upon the
records of the Company and upon such information, opinions, reports or
statements presented to the Company by any  Manager, officer or other Person as
to matters the Covered Person reasonably believes are within the professional or
expert competence of such  Manager, officer or other Person and who has been
selected with reasonable care by or on behalf of the Company, including
information, opinions, reports or statements as to the value and amount of the
assets, liabilities, Net Income, Net Loss or any other facts pertinent to the
existence and amount of assets from which distributions to Members might
properly be paid.
 
SECTION .3 Indemnification.
 
(a) To the fullest extent permitted by law, the Company shall indemnify and hold
harmless each Covered Person from and against any and all losses, claims,
damages, liabilities, judgments, penalties (including excise and similar taxes),
fines, settlements and reasonable expenses (including court costs and attorney’s
fees) actually incurred by such Covered Person in connection with any
threatened, pending or completed claim, demand, action, suit or proceeding,
whether civil, criminal, administrative, arbitrative or investigative, any
appeal in such a claim, demand, action, suit or proceeding and any inquiry or
investigation that could lead to such a claim, demand, action, suit or
proceeding (any such claim, demand, action, suit, proceeding,
 
 
23

--------------------------------------------------------------------------------

 
 
appeal, inquiry or investigation being hereinafter referred to as a
“Proceeding”), in which such Covered Person was, is or is threatened to be made
a named defendant or respondent as a result of or based upon his or its status
as a Covered Person or any action or omission taken by him or it in his or its
capacity as such, regardless of whether any of said losses, claims, damages,
liabilities, judgments, penalties, fines, settlements or expenses resulted from
the negligence or other fault of such Covered Person.  Notwithstanding the
foregoing, no Covered Person shall be indemnified and held harmless unless a
determination is made in accordance with paragraph (c) below that such Covered
Person (i) conducted himself or itself in good faith, (ii) reasonably believed
that his or its conduct was in the best interests of the Company (in the case of
conduct by a Covered Person in his or its official capacity) or at least not
opposed to the best interests of the Company (in all other cases) and (iii) in
the case of a criminal Proceeding, had no reasonable cause to believe that his
or its conduct was unlawful.
 
(b) Notwithstanding the provisions of paragraph (a) above, in the case of a
Proceeding in which a Covered Person is found liable on the basis that personal
benefit was improperly received by the Covered Person, whether or not the
benefit resulted from an action taken in his or its official capacity, or is
found liable to the Company or is found liable for willful or intentional
misconduct in the performance of his or its duty to the Company, the
indemnification provided under paragraph (a) above shall not apply.  A Covered
Person shall be deemed to have been found liable in respect of any claim, issue
or matter only after the Covered Person shall have been so adjudged by a court
of competent jurisdiction
 
(c) A determination that the requirements for indemnification of a
Covered Person pursuant to paragraph (a) above have been satisfied shall be made
as follows:
 
(i) by determination of all the Members who at the time of the vote are not
named defendants or respondents in the Proceeding;
 
(ii) if such a quorum cannot be obtained, by determination of all the Members
designated to act in the matter by a majority vote of all  Managers, consisting
solely of two or more  Managers who at the time of the vote are not named
defendants or respondents in the Proceeding;
 
(iii) by special legal counsel selected by the Board of Managers or a committee
of the Board of Managers by vote as set forth in subparagraph (i) or (ii) above,
or if such quorum cannot be obtained and such committee cannot be established,
by a majority vote of all  Managers; or
 
(iv) by the Members in a vote that excludes the Membership Interests held
by  Managers who are named defendants or respondents in the Proceeding.
 
(d) To the fullest extent permitted by law and without limiting any right
granted to a Covered Person under this Section 11.3, the Company shall indemnify
and hold harmless each Covered Person from and against any and all reasonable
expenses (including court costs and attorney’s fees) incurred by such Covered
Person in connection with a Proceeding in which the Covered Person was a named
defendant or respondent because of his or its status as such, if such Covered
Person has been wholly successful, on the merits or otherwise, in the defense of
such Proceeding.
 
 
24

--------------------------------------------------------------------------------

 
 
(e) To the fullest extent permitted by law, the Company shall pay or reimburse,
in advance of the final disposition of a Proceeding and without the
determination specified in paragraph (c) above, reasonable expenses (including
court costs and attorney’s fees) incurred by a Covered Person who was, is or is
threatened to be made a named defendant or respondent in a Proceeding because of
his or its status as a Covered Person, after the Company receives a written
affirmation by such Covered Person of his or its good faith belief that he or it
has met the standard of conduct necessary for indemnification under the Texas
Act and this Agreement and a written undertaking by or on behalf of such Covered
Person to repay the amount paid or reimbursed if it is ultimately determined
that such Covered Person has not met such standard or if it is ultimately
determined that indemnification of the Covered Person against expenses incurred
in connection with the Proceeding is prohibited under paragraph (a) above.  The
written undertaking required by the preceding sentence must be an unlimited
general obligation of the Covered Person but need not be secured.  It may be
accepted without reference to financial ability to make repayment.
 
(f) Notwithstanding any other provision contained in this Section 11.3, the
Company may pay or reimburse expenses incurred by a Covered Person in connection
with his or its appearance as a witness or other participation in a Proceeding
at a time when he or it is not a named defendant or respondent in such
Proceeding.
 
(g) The Company may indemnify and advance expenses to Person who is or was
serving at the request of the Company as a  Manager, officer, venturer,
proprietor, trustee, employee, agent, or similar functionary of another foreign
or domestic limited liability company or corporation, joint venture, sole
proprietorship, trust, employee benefit plan, or other enterprise to the same
extent that it may indemnify and advance expenses to Covered Persons under this
Section 11.3.
 
(h) Any indemnification or advancement of expenses under this Section 11.3 shall
be satisfied solely out of the property and assets of the Company, including
insurance.  In no event may a Covered Person subject any Member to personal
liability by reason of this Section 11.3.
 
(i) The indemnification and advancement of expenses provided for in this
Section 11.3 shall be in addition to any other rights to which a Covered Person
may be entitled pursuant to any contract or agreement or any approval of the
Board of Managers or Members or as a matter of law, whether with respect to an
action of a Covered Person in his capacity as such or in any other capacity, and
shall continue as to a Covered Person who has ceased to serve in such capacity
and shall inure to the benefit of the heirs, successors, assigns and
administrators of a Covered Person.
 
(j) To the fullest extent permitted by law, a Covered Person shall not be denied
indemnification or advancement of expenses under this Section 11.3 solely on the
grounds that such Covered Person had an interest in the transaction with respect
to which the indemnification applies if the transaction is one otherwise
permitted to be carried out by the terms of this Agreement.
 
 
25

--------------------------------------------------------------------------------

 
 
(k) Any indemnification of or advancement of expenses to a Covered Person in
accordance with this Section 11.3 shall be reported in writing to the Members
with or before the notice or waiver of notice of the next meeting of the Members
or with or before the next submission to Members of a consent to action without
a meeting and, in any case, within the 12-month period immediately following the
date of the indemnification or advancement.
 
(l) The Company may, but shall not be obligated to, purchase and maintain
insurance or another arrangement on behalf of any Covered Person or any Person
who is or was serving at the request of the Company as a  Manager, officer,
venturer, proprietor, trustee, employee, agent, or similar functionary of
another foreign or domestic limited liability company or corporation, joint
venture, sole proprietorship, trust, employee benefit plan, or other enterprise,
against any liability asserted against him or it and incurred by him or it in
such a capacity or arising out of his or its status as such, whether or not the
Company would have the power to indemnify him or it against that liability under
this Section 11.3. If the insurance or other arrangement is with a Person that
is not regularly engaged in the business of providing insurance coverage, the
insurance or arrangement may provide for payment of a liability with respect to
which the Company would not have the power to indemnify the Person only if
including coverage for the additional liability has been approved by the
Members.  Without limiting the power of the Company to procure or maintain any
kind of insurance or other arrangement, the Company may, for the benefit of
Persons indemnified by the Company, (i) create a trust fund, (ii) establish any
form of self-insurance, (iii) secure its indemnity obligation by grant of a
security interest or other lien on the assets of the Company or (iv) establish a
letter of credit, guaranty, or surety arrangement.  The insurance or other
arrangement may be procured, maintained, or established within the Company or
with any insurer or other person deemed appropriate by the Board of Managers
regardless of whether all or part of the stock or other securities of the
insurer or other person are owned in whole or part by the Company.  In the
absence of fraud, the judgment of the Board of Managers as to the terms and
conditions of the insurance or other arrangement and the identity of the insurer
or other Person participating in an arrangement shall be conclusive and the
insurance or arrangement shall not be voidable and shall not subject
the  Managers approving the insurance or arrangement to liability, on any
ground, regardless of whether the  Managers participating in the approval are
beneficiaries of the insurance or arrangement.
 
(m) The agreements contained in this Section 11.3 shall survive any winding up
and termination of the Company.
 
(n) Notwithstanding anything to the contrary contained in this Section 11.3, any
rights of any Covered Person to any payments or contributions and the obligation
of the Company to comply with the terms hereof are expressly subordinate to
payment of any and all amounts required to be paid and performance of any and
all obligations required to be performed under and pursuant to any of the Lender
Loan Documentation.
 
 
26

--------------------------------------------------------------------------------

 


 
WINDING UP AND TERMINATION
 
SECTION .1 Winding Up.
 
(a) The business and affairs of the Company shall be wound up upon the
occurrence of one or more of the following events:
 
(i) the adoption by the Board of Managers, and, by a vote of all the Members,
approval of a resolution providing that the Company shall be wound up;
 
(ii) the entry of a decree by a court requiring the winding up of the Company;
or
 
(iii) an event  which by law requires the winding up of the Company.
 
(b) The Board of Managers shall promptly notify the Members of the occurrence of
the event requiring the winding up of the Company.
 
SECTION .2 Liquidating Trustee.  To facilitate the winding up of the
Company,  the Board of Managers shall designate one or more  Managers or other
Persons (the “Liquidating Trustees”) to accomplish the winding up of the
business and affairs of the Company.  Upon their designation, the Liquidating
Trustees shall immediately commence to wind up the affairs of the Company in
accordance with the provisions of this Agreement and the Texas Act.  In winding
up the business and affairs of the Company, the Liquidating Trustees may take
any and all actions that they determine in their sole discretion to be in the
best interests of the Members, including, but not limited to, any actions
relating to (i) causing written notice by registered or certified mail of the
Company’s intention to dissolve to be mailed to each known creditor of and
claimant against the Company, (ii) the payment, settlement or compromise of
existing claims against the Company, (iii) the making of reasonable provisions
for payment of contingent claims against the Company and (iv) the sale or
disposition of the properties and assets of the Company.  It is expressly
understood and agreed that a reasonable time shall be allowed for the orderly
liquidation of the assets of the Company and the satisfaction of claims against
the Company so as to enable the Liquidating Trustees to minimize the losses that
may result from a liquidation.
 
SECTION .3 Application of Company Assets.  In winding up the business and
affairs of the Company, the assets of the Company shall be paid and distributed
in the following manner and priority:
 
(i) First, to the extent otherwise permitted by law, to creditors, including
Members who are creditors in satisfaction of liabilities (other than for
distributions) of the Company, whether by payment or by establishment of
reserves;
 
(ii) Second, to Members and former Members in satisfaction of the Company’s
liability for distributions; and
 
(iii) Third, to Members in proportion to their respective Capital Account
balances.
 
 
27

--------------------------------------------------------------------------------

 
 
SECTION .4 Termination.  Upon the completion of the winding up of the business
and affairs of the Company, when all liabilities and obligations of the Company
have been paid or discharged, or adequate provision has been made therefor (or,
in case the property and assets of the Company are not sufficient to satisfy and
discharge all of its liabilities and obligations, then when all the property and
assets have been applied so far as they will go to the just and equitable
payment of its liabilities and obligations) and all the remaining property and
assets of the Company have been distributed to the Members in accordance with
their respective rights and interests set forth in Section 12.3, a certificate
of termination shall be executed on behalf of the Company by a  Manager or
Member designated by the Liquidating Trustees, which certificate of termination
shall comply with the requirements of Section 11.101 of the Texas Business
Organizations Code, and the Liquidating Trustees shall cause such certificate of
termination to be filed in the office of the Secretary of State of the State of
Texas and shall take such other actions as they may determine are necessary or
appropriate to terminate the Company.  The existence of the Company shall
terminate (except to the extent expressly provided to the contrary under
applicable law) when a certificate of termination with respect to the Company
has been filed with  the Secretary of State of the State of Texas.
 
SECTION .5 Claims of the Members.  The Members and former Members shall look
solely to the property and assets of the Company for the return of their Capital
Contributions, and if the property and assets of the Company remaining after
payment of or due provision for all liabilities to creditors are insufficient to
return such Capital Contributions, the Members and former Members shall have no
recourse against the Company or any Member.
 
SECTION .6 Waiver of Partition.  Each Member hereby waives until termination of
the Company any and all rights that it may have to maintain an action for
partition of the property and assets of the Company.
 


 
DEFINITIONS
 
AND INTERPRETATIONS
 
SECTION .1 Definitions.
 
(a) As used in this Agreement, the terms set forth below shall have the
following respective meanings:
 
“Additional Capital Contribution” means any Capital Contribution made by or
credited to a Member subsequent to such Member’s admission to the Company as a
Member.
 
“Additional Member” means any Member designated as such on Exhibit A, being any
Member (including Transferee Members) admitted as a member of the Company at any
time after the date hereof pursuant to the terms hereof.
 
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person.  For purposes of this definition, the
term “control” means the power to direct the management and policies of a
Person, whether through the ownership of voting securities, general partner
interest, by contract or otherwise (and the terms “controlling” and “controlled”
have correlative meanings).
 
 
28

--------------------------------------------------------------------------------

 
 
“Amac” means Amac Energy, LLC
 
“Amac Leases” means the approximate3,683.74 acres under oil and gas leases in
Frio County, Texas to be acquired from AMAC with the proceeds of the Class A
Capital Contributions, which such leases are described on Exhibit B.


 “Business Day” means any day other than Saturday, Sunday, a legal holiday, or a
day on which national banking institutions in New York, New York are authorized
or obligated by law or executive order to close.
 
“Capital Contribution” means the cash which a Member has contributed or is
deemed to have contributed to the Company in accordance herewith in its capacity
as a Member.
 
“Cash” means legal tender of the United States of America.
 
“Certificate of Formation” means the Certificate of Formation of the Company as
in effect on the date hereof and any and all amendments thereto and restatements
thereof filed from time to time hereafter on behalf of the Company in the office
of the Secretary of State of the State of Texas.
 
“Change of Control” shall means the transfer by one or more Members in one or
more transactions of Membership Interests to the extent that immediately
following such transaction or transactions that  all of the Members as of the
effective date of this Agreement collectively own Membership Interests amounting
to less than a majority in the Membership Interests owned by  such Members as of
the Effective Date of this Agreement.


“Class A Cancellation Event” means the first date after the Class A Member has
achieved the Class A Return of Capital and been fully conveyed the Class A
Preferred Return and the Class A Initial Royalty and Class A Primary Royalty.


“Class A Capital Contribution” means the cash Capital Contribution of $7,000,000
being made to the Company concurrently with the execution of this Agreement by
the Class A Member.


“Class A Membership Interests” means the class of Membership Interests
designated as such in Section 4.3.
 
“Class A Membership Payment Rights” means the following:
 
(i) The Class A Return of Capital;
 
(ii) The Class A Preferred Return; and
 
(iii) The Class A Primary Royalty, and
 
 
29

--------------------------------------------------------------------------------

 
 
(iv) The Class A Initial Royalty. .
 
“Class A Preferred Return”  means the $7,000,000 in production payments to be
paid to the Class A Members after payment of the Class A Return of Capital,
which is required to occur within 18 months of the date hereof.
 
“Class A Return of Capital” means a return of all Capital Contributions of the
holders of Class A Membership Interests, together with simple interest thereon
at the rate of 10% per annum, which is required to occur within 12 months of the
date hereof.
 
“Class A Initial Royalty” means the royalty of 1.55% of the 63.75% net revenue
interest in the Amac Leases that will be conveyed to the Class A Member in form
satisfactory to the Class A Member concurrently herewith, starting with the
first production on the Leases and be valid for all production and wells
throughout the Leases, which Class A Initial Royalty shall be free and clear of
all costs except production taxes, and it will apply to any renewals, extensions
and similar modifications of the Amac Leases and to any new leases acquired by
the Company within the area covered by the Area of Mutual Interest as described
on Exhibit D, and will be conveyed to the Class A Member as soon as practicable
following the payment by the Class A Member of all of its required Capital
Contributions.
 
“Class A Primary Royalty” means the royalty of 5% of the 63.75% net revenue
interest in the Amac Leases that will be conveyed to the Class A Member in form
satisfactory to the Class A Member concurrently herewith, starting on the date
the Class A Return of Capital and Class A Preferred Return are paid in
accordance hereof, which Class A Primary Royalty shall be free and clear of all
costs except production taxes, and it will apply to any renewals, extensions and
similar modifications of the Amac Leases and to any new leases acquired by the
Company within the area covered by the Area of Mutual Interest as described on
Exhibit D, and will be conveyed to the Class A Member as soon as practicable
following the payment by the Class A Member of all of its required Capital
Contributions.
 
“Class A Security Interest” means the pledge, lien and security interest granted
the Class A Member under the Class A Security Agreement, securing the
obligations of the Company under this Agreement in the event of any Company
Default, which shall be in form acceptable to the Class A Member and which shall
include without limitation (a) a pledge, lien and security interest in the
assets of the Company, including the Amac Leases, and (b) a pledge, lien and
security interest in the Membership Interests of the Class B Member.
 
“Class A Security Agreement” means the Security Agreement and other documents to
be entered into upon the closing of the acquisition of the Amac Leases, securing
certain obligations of the Company and the Class B Member to the Class A Member
through the Class A Cancellation Event.  The term “Lender Loan Documentation”
refers to the Class A Security Agreement and related security documents, held by
the Class A Member.
 
“Class B Membership Interests” means the class of Membership Interests
designated as such in Section 4.3.
 
“Company Default” means the failure of the Company to do any of the following:
 
 
30

--------------------------------------------------------------------------------

 
 
(i)  
Cause the drilling of at least one oil and gas well on or prior to 12 months
from the date hereof;

 
(ii)  
Obtain drilling funds of at least $21,500,000 with a satisfactory drilling
partner within six months of the date hereof;

 
(iii)  
Meet any material obligation under the Amac Leases or any drilling contract;

 
(iv)  
Timely payment the Class A Return of Capital or the Class A Preferred Return; or

 
(v)  
Failure to perform any obligation herein or breach any obligation herein.

 
“Confidential Information” means any proprietary or confidential information of
or relating to the Company, including, but not limited to, any business
information, intellectual property, trade secrets or other information relating
to the businesses, products, services, customers, assets or liabilities of the
Company, except for any information that is generally available to the public
(otherwise than through a breach by the party disclosing the same of its
obligations under this Agreement).
 
 “Covered Person” means (i) any  Member or Manager of the Company and (ii) to
the extent provided by resolution of the Board of Managers, any other officer,
employee or agent of the Company or any of its Affiliates.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as the same may
be amended from time to time (and any successor statute).


“Member” means any Person admitted as a member of the Company as of the date
hereof or at any time hereafter in accordance with this Agreement (but not any
Person who has ceased to be a member of the Company).


“Membership Interests” means the classes of Membership Interests designated as
such in Section 4.3.
 
“Original Capital Contribution” means the Capital Contribution made by or
credited to a Member concurrently with such Member’s admission to the Company as
a Member.


 “Permitted Transferee” means (i) a member of a Member’s immediate family, (ii)
a trust that benefits the Member or a member of a Member’s immediate family,  or
(iii) an Affiliate of a Member.
 
“Person” means an individual, or a corporation, limited liability company,
partnership (whether general or limited), joint venture, trust, unincorporated
organization, joint stock company, association, or other entity, or any
government, or any agency or subdivision thereof.
 
“Property or Properties” means all of the oil and gas leases and other tangible
and intangible property of the Company, including the Amac Leases.
 
 
31

--------------------------------------------------------------------------------

 
 
“Record Holder” means the Person in whose name a Membership Interests are
registered in the Membership Interest Register as of the close of business on a
particular day.


“Required Vote of the Members” means, except as required by applicable law with
respect to any matter, the vote of all the Members.


“Texas Act” means the Texas Business Organizations Code, as the same may be
amended from time to time (and any successor statute).
 
“Transfer” means, with respect to a Unit, a sale, assignment, transfer, exchange
or any other disposition of such Membership Interests (including, without
limitation, by operation of law), and the term “Transferred” shall have a
correlative meaning.
 
“Transferee” has the meaning ascribed thereto in Section 4.5(a).
 
“Transferee Member” means a Transferee who is admitted to the Company as a
Member in accordance with Section 4.5.
 
“Treasury Regulations” means the regulations promulgated by the United States
Department of the Treasury pursuant to and in respect of provisions of the
Internal Revenue Code.  All references herein to sections of the Treasury
Regulations shall include any corresponding provision or provisions of
succeeding, similar, substitute, proposed or final Treasury Regulations.
 
(b) Each of the terms identified below has the meaning specified in the
provision set forth opposite such term in the following table:
 

 
Term
 
Provision
 
Adjusted Capital Account Deficit
 
Section 7.4(c)
 
Agreement
 
Introductory paragraph
 
Board of Managers
 
Section 5.1(a)
 
Capital Account
 
Section 7.1
 
Company
 
Introductory paragraph
 
Limited Partnership
 
Section 1.3
 
Liquidating Trustees
 
Section 12.2
 
Member Minimum Gain
 
Section 7.4(b)
 
Member Nonrecourse Debt
 
Section 7.4(b)
 
Membership Interests Register
 
Section 4.9
 
Minimum Gain
 
Section 7.4(a)
 
Net Income
 
Section 7.2
 
Net Loss
 
Section 7.2
 
Proceeding
 
Section 11.3(a)
 
Regulatory Allocations
 
Section 7.4(g)
 
Tax Matters Partner
 
Section 10.2

 
SECTION .2 Interpretation.
 
 
32

--------------------------------------------------------------------------------

 
 
(a) The headings and subheadings in this Agreement are included for convenience
of reference only and are in no way intended to describe, interpret, define,
extend or limit the scope or meaning of this Agreement or any provision hereof.
 
(b) Nouns, pronouns and verbs used in this Agreement shall be construed as
masculine, feminine, neuter, singular or plural, as the context requires.
 
(c) Unless the context otherwise requires, all references herein to “Articles,”
“Sections,” “paragraphs” and “subparagraphs” shall refer to provisions of this
Agreement.
 
 
MISCELLANEOUS
 
SECTION .1 Confidentiality.
 
(a) Each Member agrees that he or it shall not use, publish, disseminate,
distribute or otherwise disclose all or any portion of the Confidential
Information without the prior written approval of the Company.
 
(b) In the event that a Member receives either a request to disclose any
Confidential Information under the terms of a subpoena or order issued by a
court or other governmental authority or advice of legal counsel that disclosure
is required under applicable law, such Member agrees that, prior to disclosing
any Confidential Information, it shall (i) immediately notify the Company of the
existence and terms of, and the circumstances attendant to, such request or
advice, (ii) consult with the Company as to the advisability of taking legally
available steps to resist or narrow any such request or to otherwise eliminate
the need for such disclosure and (iii) if disclosure is required, cooperate with
the Company to obtain a protective order or other reliable assurance that
confidential treatment will be accorded to such portion of the Confidential
Information as is required to be disclosed.
 
SECTION .2 Representations and Warranties of the Members.  Each Member hereby
represents and warrants as follows:
 
(a) Such Member has full power and authority to execute and deliver this
Agreement and to carry out his or its obligations hereunder in accordance with
the terms hereof, without the consent, concurrence or joinder or any other
Person.  This Agreement constitutes a legal, valid and binding obligation of
such Member, enforceable against him or it in accordance with the terms hereof.
 
(b) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not constitute a
breach of any term or provision of, or a default under, (i) any outstanding
indenture, mortgage, loan agreement or other contract or agreement to which such
Member is a party or by which his or its properties are bound or (ii) any
statute, law, rule or regulation, order, writ, judgment or decree applicable to
such Member or his or its properties.
 
(c) No consent, license, approval or authorization of any governmental body,
authority, bureau or agency is required on the part of such Member in connection
with the execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated hereby.
 
 
33

--------------------------------------------------------------------------------

 
 
SECTION .3 Notices.  All notices and other communications under or in connection
with this Agreement shall be in writing and shall be given by delivery in person
or by overnight courier, by registered or certified mail (return receipt
requested and with postage prepaid thereon) or by cable, telex or facsimile
transmission (i) in the case of notices or other communications to the Company,
its principal office and (ii) in the case of notices or other communications to
a Member, its address set forth in the Membership Interests Register.  All
notices and other communications that are addressed as provided in or pursuant
to this Section 14.3 shall be deemed duly and validly given (i) if delivered in
person or by overnight courier, upon delivery, (ii) if delivered by registered
or certified mail (return receipt requested and with postage paid thereon),
72 hours after being placed in a depository of the United States mails and
(iii) if delivered by cable, telex or facsimile transmission, upon transmission
thereof and receipt of the appropriate answer back.
 
SECTION .4 Amendment.
 
(a) The Board of Managers may, without the approval of the Members or any other
Person, modify or amend any provision of this Agreement to reflect (i) a change
in the name of the Company, (ii) a change in the name of the registered agent or
the location of the registered office of the Company in the State of Texas,
(iii) a change in the location of the principal office of the Company, and (iii)
a change required or contemplated by this Agreement.
 
(b) Except as provided in paragraph (a) above, any provision of this Agreement
may be modified or amended only if such modification or amendment is adopted by
the Board of Managers and approved by all of Members.
 
SECTION .5 Waiver.  Compliance with any provision of this Agreement may be
waived only if such waiver is approved in writing by (i) the Board of Managers
and (ii) each Member entitled to the benefits thereof.  Except as expressly
provided herein to the contrary, no failure to exercise any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege granted hereunder.
 
SECTION .6 Entire Agreement.  This Agreement and the Members Agreement
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersede all prior written or oral agreements and
understandings and all contemporaneous oral agreements and understandings among
the parties or any of them with respect to the subject matter hereof.  All
Exhibits hereto are expressly made a part of this Agreement.
 
SECTION .7 Parties in Interest; Assignment.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns (it being understood and agreed that, except as expressly
provided herein, nothing contained in this Agreement is intended to confer any
rights, benefits or remedies of any kind or character on any other Person under
or by reason of this Agreement).
 
 
34

--------------------------------------------------------------------------------

 
 
SECTION .8 Governing Law.  This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Texas, without regard to
any principles of conflicts of law that would result in the application of the
laws of any other jurisdiction, with venue on any dispute in Harris County,
Texas.
 
SECTION .9 Severability.  In the event that any provision contained in this
Agreement shall be held to be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of any such provision in every other
respect and the validity, legality and enforceability of the remaining
provisions contained in this Agreement shall not be in any way impaired thereby.
 
SECTION .10 Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
 
[Remainder of Page Intentionally Left Blank]
 


 
35

--------------------------------------------------------------------------------

 
 
 IN WITNESS WHEREOF, the Company, sole Manager and the Members have executed
this Agreement as of the date first set forth above.
 
 

   
THE COMPANY:
             
EFOGC – EAST PEARSALL, LLC
             
By:
Eagle Ford Oil and Gas Corp.,      
 
its sole Manager      
 
                  By:           Paul L. Williams, Jr.,         Chief Executive
Officer                 By:           R. Sandy Cunningham,         President  

 

   
SOLE MANAGER:
              EAGLE FORD OIL AND GAS CORP.                         By:          
Paul L. Williams, Jr.,         Chief Executive Officer                 By:      
    R. Sandy Cunningham,         President  




   
THE MEMBERS:
              Class A Member:               MOC EAGLEFORD, LLC                  
      By:           Tony Pilegge         Vice President  

 
 
36

--------------------------------------------------------------------------------

 
 

    Class B Member:               EAGLE FORD OIL AND GAS CORP.                  
      By:          
Paul L Williams, Jr.,
       
Chief Executive Officer
                          By: R. Sandy Cunningham, Jr.,       President

 
 
37

--------------------------------------------------------------------------------